82992: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26594: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82992


Short Caption:IN RE: REINSTATEMENT OF PHILIP SINGERCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Reinstatement - Petition


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/21/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantPhilip SingerJoshua L. Tomsheck
							(Hofland & Tomsheck)
						


RespondentState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/03/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


06/03/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I. (SC).21-15936




06/03/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II. (SC).21-15937




06/03/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont...(SC).21-15938




06/03/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-15944




06/09/2021MotionFiled Stipulation and Order to Submit the Matter for Decision. (SC)21-16513




06/14/2021Order/ProceduralFiled Order. The parties have filed a stipulation that briefing shall be waived and that the matter be submitted without briefing or oral argument. See SCR 116(2).  The stipulation is approved.  This matter shall be submitted for decision on the record without briefing or oral argument.  (SC)21-17013




06/21/2021Case Status UpdateSubmitted for Decision. (SC).


09/14/2021Order/Dispositional BarFiled Order of Conditional Reinstatement. "We therefore approve the panel's recommendation to reinstate Singer to the practice of law with a one-year probation subject to the conditions set forth in his reinstatement agreement with the State Bar. Providing that Singer passes the multi-state professional responsibility exam  and meets all other qualifications for bar admission, he shall be reinstated to the practice of law in Nevada, subject to the above conditions." En Banc. (SC).21-26594




09/15/2021Notice/IncomingFiled Notice to the Courts No. 82992. (SC)21-26658




10/11/2021RemittiturIssued Remittitur. (SC).21-29042




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View